Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-12-2003

Karaha Bodas Co LLC v. Virginia Indonesia
Precedential or Non-Precedential: Non-Precedential

Docket 02-2480




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Karaha Bodas Co LLC v. Virginia Indonesia" (2003). 2003 Decisions. Paper 805.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/805


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                      Nos. 02-2480 and 02-3029
                            ___________

                   KARAHA BODAS COMPANY, LLC,

                                      Appellant


                                 v.

          VIRGINIA INDONESIA COMPANY; BP MURIAH LTD.,
             f/k/a Atlantic Richfield Muriah, Inc.;
            BP BERAU, LTD., f/k/a Atlantic Richfield
    Berau, Inc.; BP KANGEN, LTD; ARCO UNIMAR HOLDINGS, LLC;
        LASMO OIL & GAS; VIRGINIA INTERNATIONAL COMPANY;
       EXXONMOBIL OIL INDONESIA, INC.; MOBIL EXPLORATION
          INDONESIA, INC.; MOBIL NATUNA D-ALPHA; MOBIL
  MAKASSAR INC.; AMOSEAS INDONESIA, INC.; CHEVRONTEXACO CORP;
      PERUSAHAAN PERTAMBANGAN MINYAK DAN GAS BUMI NEGARA;
        MINISTRY OF FINANCE OF THE REBUBLIC OF INDONESIA

                            ___________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

                      (D.C. No. 02-cv-00020)
        District Judge: The Honorable Gregory M. Sleet
                           ___________

                      ARGUED DECEMBER 16, 2002

        BEFORE: NYGAARD, ALITO, and McKEE, Circuit Judges.


             (Filed       February 12, 2003          )
                            ___________

Thomas P. Preston, Esq. (Argued)
Reed Smith
1201 Market Street
Suite 1500
Wilmington, DE 19801
     Counsel for Appellant


Robert K. Payson, Esq.
Potter, Anderson & Corroon
1313 North Market Street
6th Floor, PO Box 951
Wilmington, DE 19899
     Counsel for Appellees Virginia Indonesia, BP Muriah Ltd., BP Berau Ltd.,   BP
     Kangen, Arco Unimar Holdings, Lasmo Oil & Gas, Virginia Intl. Co.
William J. Wade, Esq. (Argued)
Richards, Layton & Finger
One Rodney Square
P.O. Box 551
Wilmington, DE 19899
     Counsel for Appellees Exxonmobil Oil Indonesia, Inc., Mobil Exploration
     Indonesia, Inc., Mobil Natuna D Alpha, Mobil Makassar, Inc.

Michael F. Bonkowski, Esq.
Saul Ewing, Esq.
222 Delaware Avenue
P.O. Box 1266, Suite 1200
Wilmington, DE 19899

Raymond A. Cardozo, Esq.
Crosby, Heafey, Roach & May
Two Embarcadero Center
Suite 2000
San Francisco, CA 94111
     Counsel for Amoseas Indonesia, Chevrontexaco Corp.

C. Malcolm Cochran, IV, Esq.
David A. Felice, Esq.
Richards, Layton & Finger
One Rodney Square
P.O. Box 551
Wilmington, DE 19899

Matthew D. Slater, Esq. (Argued)
Cleary, Gottlieb, Steen & Hamilton
2000 Pennsylvania Avenue, N.W.
Suite 9000
Washington, DC 20006-1801
     Counsel for Appellees Perusahaan Pertambangan Minyak Dan Gas Bumi
     Negara


                             ___________

                       OPINION OF THE COURT
                           ___________


NYGAARD, Circuit Judge
     Karaha Bodas Company, LLC sought to collect on a $261 million judgment
ordered against Perusahaan Pertambangan Minyak Dan Gas Bumi Negara ("Pertamina")
as a result of international arbitration. The District Court issued sixteen Writs of
Execution and Attachment and Restraining Notices. Because of a parallel New York
proceeding involving overlapping questions about ownership of certain proceeds, the
District Court stayed its proceeding in the interests of judicial economy and to avoid
potentially inconsistent rulings. The District Court then stayed enforcement of the
restraints until it could address the validity of the restraints on the basis of an adequate
record and with the benefit of the potentially dispositive ruling in New York on many of
the same legal and factual issues. The only issue we need decide is whether we have
appellate jurisdiction over two sets of non-final orders of the District Court temporarily
staying proceedings during the pendency of parallel proceedings in another federal district
court. We conclude that we do not have jurisdiction and will dismiss the appeal, because
the stay orders are not final under 28 U.S.C. 1291.
     To be considered final, an order must first "dispose of all claims presented to the
district court" and, second, the order must leave "nothing further for the district court to
do." Michelson v. CitiCorp Nat’l Servs., Inc., 138 F.3d 508, 513 (3d Cir. 1998). We have
frequently iterated "the usual rule that a stay is not ordinarily a final decision for purpose
of 1291, since most stays do not put the plaintiff effectively out of court." Id. at 508
(quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 10, n.11
(1983)).
     Here, the District Court explicitly held in the May 10 order that the Stay Orders
were not final, did not resolve all of the outstanding issues, and were subject to the
District Court’s further review. The District Court did not rule on the merits of the
arguments raised in the Motion to Quash, and reserved the right to revisit the issue of
enforceability:
     This ruling, as well as the court’s April 26, 2002 Memorandum and Order,
     should not be interpreted as in any way making a determination of the
     validity, or invalidity, of the writs and notices at issue. Consideration of
     that matter, if necessary, is deferred until another day.

The District Court is simply deferring issuing a final decision on the merits until the
conclusion of related proceedings, which could have res judicata implications.
     There exists, however, "a narrow class of collateral orders which do not meet [the]
definition of finality, but which are nevertheless immediately appealable under 1291."
Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 712 (1996). KBC argues that the
collateral order exception to the finality requirement known as the Cohen
Doctrine allows jurisdiction in the instant case. In order to qualify for this exception,
KBC must satisfy the three-pronged collateral order test. Gulfstream AeroSpace Corp. v.
Mayacamas, 485 U.S. 271, 276 (1988). We have "consistently maintained that the
collateral order doctrine must be sparingly applied, ’lest the exception swallow up the
salutary general rule.’" Gold v. Johns-Manville Sales Corp., 723 F.2d 1068 (3d Cir.
1983).
     Here, we conclude that the narrow collateral order exception is inapplicable
because disputed questions have not been "conclusively" determined. Gulfstream, 485
U.S. at 276.
     In addition, we find Appellant’s contention that the stay orders are appealable
interlocutory orders under 28 U.S.C. 1292(a)(1) to be sophistic. See Cofab, Inc. v.
Philadelphia Joint Bd., Amalgamated Clothing & Textile Workers Union, 141 F.3d 105,
108 (3d Cir. 1998) ("The district court ’enjoined’ no party or proceeding but rather stayed
its own action regarding the arbitration award pending the outcome of a final NLRB
ruling.").
     In sum, the stay order is not final and we will dismiss the appeal.
TO THE CLERK:

     Please file the foregoing opinion.


                              /s/ Richard L. Nygaard
                              _________________________________
                              Circuit Judge